DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 21, 31, and 40. Claim 21 includes a cooling system for an autonomous vehicle control system, the cooling system comprising: a first cooling baseplate comprising: a first cooling surface, a second cooling surface being opposite the first cooling surface of the first cooling baseplate, an inlet, and an outlet coupled to the inlet of the first cooling baseplate through one or more cooling channels; a second cooling baseplate comprising: a first cooling surface of the second cooling baseplate, a second cooling surface of the second cooling baseplate, the second cooling surface of the second cooling baseplate being opposite the first cooling surface of the second cooling baseplate, an inlet of the second cooling baseplate, and an outlet of the second cooling baseplate coupled to the inlet of the second cooling baseplate through one or more cooling channels; and a cooling fluid connector coupled between the outlet of the first cooling baseplate and the inlet of the second cooling baseplate in combination with all other elements of the base claim. Claims 22-30 are all dependent upon claim 21 and are considered to be allowable at least for the same reasons as claim 21. Claim 31 includes an autonomous vehicle comprising: a cooling system comprising: a first cooling baseplate comprising: a first cooling surface, a second cooling surface being opposite the first cooling surface of the first cooling baseplate, an inlet, and an outlet coupled to the inlet of the first cooling baseplate through one or more cooling channels; a second cooling baseplate comprising: a first cooling surface of the second cooling baseplate, a second cooling surface of the second cooling baseplate, the second cooling surface of the second cooling baseplate being opposite the first cooling surface of the second cooling baseplate, an inlet of the second cooling baseplate, and an outlet of the second cooling baseplate coupled to the inlet of the second cooling baseplate through one or more cooling channels; and a cooling fluid connector coupled between the outlet of the first cooling baseplate and the inlet of the second cooling baseplate in combination with all other elements of the base claim. Claims 32-39 are all dependent upon claim 31 and are considered to be allowable at least for the same reasons as claim 31. Claim 40 includes an autonomous vehicle comprising: a vehicle control system; and a cooling system for the vehicle control system, the cooling system comprising: at least a first cooling baseplate and a second cooling baseplate, the first cooling baseplate and the second cooling baseplate each comprising: at least a first cooling surface and a second cooling surface, the second cooling surface being opposite the first cooling surface; an inlet; and an outlet coupled to the inlet through one or more cooling channels; a cooling fluid connector coupled between the outlet of the first cooling baseplate and the inlet of the second cooling baseplate in combination with all other elements of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841